NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             DAVID V., Appellant,

                                        v.

                     STEVE V., ANN V., R.V., Appellees.

                             No. 1 CA-JV 18-0406
                               FILED 4-16-2019


            Appeal from the Superior Court in Navajo County
                        No. S0900SV201800002
               The Honorable Michala M. Ruechel, Judge

                                  AFFIRMED


                                   COUNSEL

John A. Banker Attorney at Law, Taylor
By John A. Banker
Counsel for Appellant

Riggs Ellsworth & Porter PLC, Show Low
By Michael R. Ellsworth, Joshua G. Crandell
Counsel for Appellees
                       DAVID V. v. STEVE V., et al.
                         Decision of the Court


                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge James B. Morse Jr. and Judge Peter B. Swann joined.


T H O M P S O N, Judge:

¶1           David V. (“father”) appeals from the superior court’s order
terminating his parental rights to his daughter, R.V. For the following
reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2             Around May 2016, when R.V. was three years old, father left
her with her paternal grandparents (“grandmother” and “grandfather,”
collectively, “grandparents”).1 R.V.’s stay with grandparents was supposed
to be only for a “[s]hort time” but father did not return for her. Some months
later, father told grandparents that “he needed [R.V.] back for a welfare
check” related to insurance benefits. Grandmother brought R.V. to Mesa,
where father was living, and agreed to meet him at a local restaurant; he
did not show up. In September, father visited R.V. for about an hour on her
birthday. Three months later, grandfather stayed with R.V. in a Mesa hotel
for a weekend and invited father to visit, but he did not do so. Accordingly,
grandparents remained R.V.’s primary caretakers.

¶3            In February 2017, grandparents obtained custody of R.V.
through the family court. Father failed to appear at the hearing. Afterwards,
father did not seek to modify the custody order or initiate contact with R.V.
Father also did not give R.V. any supplies or gifts and never paid child
support, as the custody order required.

¶4           In January 2018, grandparents petitioned the superior court
to terminate father’s parental rights under the abandonment ground. In
June, counselor Tiffany Sterling prepared a social study for the court; after
observing and interviewing the parties, she concluded that father and R.V.
had no parent-child bond. After a contested hearing in July 2018, the
superior court granted grandparents’s petition. Father timely appealed. We


1The record indicates that the court eventually terminated the mother’s
parental rights, and she is not a party to this appeal.



                                      2
                        DAVID V. v. STEVE V., et al.
                          Decision of the Court

have jurisdiction pursuant to Article 6, Section 9, of the Arizona
Constitution and Arizona Revised Statutes (A.R.S.) §§ 8-235(A) (2019),2 12-
120.21(A)(1) (2019), and -2101(A)(1) (2019).

                               DISCUSSION

¶5            On appeal, father does not dispute that he abandoned R.V.
Indeed, there is no dispute that father left R.V. with grandparents in May
2016, and she has been in their primary care ever since. Father also does not
dispute that he has not paid any child support or that he only visited
personally with R.V. once in September 2016, for an hour during her
birthday. Rather, he argues that grandparents prevented him from having
meaningful contact with R.V., thereby justifying his absence from her life.
The record, however, does not support father’s contention.

¶6             Father asserts that the February 2017 custody order left him
“no legal right to resume caring for or supervising R.V.” But father did not
appear at the custody hearing to contest it or seek to modify it afterwards.
Nothing in the custody order itself prohibited father from having contact
with grandparents or R.V. Although the order required him to obtain
grandparents’s permission to visit with R.V., he cites no other actions by
grandparents that prevented him from visiting or maintaining contact with
R.V. after the order issued.

¶7             The only restriction grandparents placed on father was that
he could not come directly to their house; however, grandfather testified
that he had “no problem meeting [father] at the park, [or] doing something
elsewhere . . . . So, there’s never been an issue where he’s not welcome.”
Grandfather therefore was willing to arrange visits between father and
R.V., but by father’s own admission, he did not even try to schedule any.
Father had grandparents’s contact information but only called grandfather
once after February 2017, asking to borrow money. He did not ask to speak
with or see R.V. Father also did not provide R.V. with any support, food,
clothing, or gifts while she was in grandparents’s care. Moreover, during
the social study, father reported that “the reason he has not had any contact
with [R.V.] is because he is angry with [grandfather] about the” custody
order. Thus, father has not shown how grandparents—rather than his own
actions—prevented him from establishing and maintaining a relationship
with R.V. See Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 250, ¶ 22


2 We cite to the current version of any statute unless the statute was
amended after the pertinent events and such amendment would affect the
result of this appeal.


                                      3
                         DAVID V. v. STEVE V., et al.
                           Decision of the Court

(2000) (A parent “must act persistently to establish the [parent-child]
relationship however possible and must vigorously assert his legal rights
to the extent necessary.”).

¶8            Father next asserts that severance was not in R.V.’s best
interests because her situation would not change after severance. However,
the superior court identified specific benefits and detriments regarding
severance, and reasonable evidence supports those findings.

¶9              Once the court finds a parent unfit under at least one statutory
ground for termination, “the interests of the parent and child diverge,” and
the court proceeds to balance the unfit parent’s “interest in the care and
custody of his or her child . . . . against the independent and often adverse
interests of the child in a safe and stable home life.” Kent K. v. Bobby M., 210
Ariz. 279, 286, ¶ 35 (2005). “[A] determination of the child’s best interest
must include a finding as to how the child would benefit from a severance
or be harmed by the continuation of the relationship.” Maricopa Cty. Juv.
Action No. JS-500274, 167 Ariz. 1, 5 (1990). Courts “must consider the totality
of the circumstances existing at the time of the severance determination,
including the child’s adoptability and the parent’s rehabilitation.” Alma S.
v. Dep’t of Child Safety, 245 Ariz. 146, 148, ¶ 1 (2018). Relevant factors in this
determination include whether the current placement is meeting the child’s
needs, an adoption plan is in place, and the child is adoptable. Demetrius L.
v. Joshlynn F., 239 Ariz. 1, 3-4, ¶ 12 (2016).

¶10          The superior court found that continuing the parent-child
relationship would be detrimental to R.V. Relying on the social study
prepared by Tiffany Sterling, the court found that:

       Ms.     Sterling   conducted      extensive   interviews   of
       [grandparents], Father, and [R.V.]. Ms. Sterling observed the
       interaction between [R.V.] and [grandparents]. She also
       observed the interaction between [R.V.] and Father. Ms.
       Sterling reported “as I observed [R.V.] and [grandparents], it
       is clear that they exhibit a strong bond.” She further noted
       that the grandparents modeled compassion.

       When Ms. Sterling conducted a visit between [father] and
       [R.V.] she noted that [R.V.] “did not approach [father] but
       stood to the side. He asked her to hug him and she
       complied[.]” Ms. Sterling noted that she did not observe
       “[]any signs of a parent/child bond[.]” . . . Ms. Sterling further
       reported that [it] would not be in [R.V.’s] best interest to



                                        4
                       DAVID V. v. STEVE V., et al.
                         Decision of the Court

      remove her from her grandparent’s care [and] place her in the
      care of her father whom she does not have any parental bond
      with[.]

The record supports these findings.

¶11           Additionally, the superior court found that R.V. would
benefit from severance. Ms. Sterling reported that R.V. “is happy and secure
in her home with her grandparents . . . . [and] [t]hey have a bonded
relationship.” Grandparents both testified that they are providing for all of
R.V.’s needs and wish to adopt her. Grandparents’s neighbor testified that
R.V. is blossoming in grandparents’s care, explaining that R.V. went from
being “very shy, very withdrawn, quiet” to “very outgoing, very
gregarious, a lot of fun, always happy, always in a good mood.” Finally,
grandmother testified that in the future she would strive to maintain a bond
between R.V. and her brother.

                               CONCLUSION

¶12           For the foregoing reasons, we affirm the order terminating
father’s parental rights.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5